239 F.2d 643
Henry WOLF and Pearl M. Wolf, his wife, Florence Wolf andEdward Eugene Wolf, Appellants,v.The CITY OF WICHITA, KANSAS, a municipal corporation, Appellee.Altis C. SMITH, Appellant,v.The CITY OF WICHITA, KANSAS, a municipal corporation, Appellee.
Nos. 5439, 5440.
United States Court of Appeals Tenth Circuit.
Dec. 18, 1956.Rehearing Denied Jan. 21, 1957.

Kenneth G. Speir, Newton, Kan.  (Vernon A. Stroberg and Herbert H. Sizemore, Newton, Kan., on the brief), for appellants.
Robert B. Morton, Wichita, Kan.  (Fred W. Aley and Paul J. Donaldson, Wichita, Kan., on the brief), for appellee.
Before PHILLIPS, MURRAH and LEWIS, Circuit Judges.
PER CURIAM.


1
The opinion heretofore filed herein on December 6, 1956, is hereby withdrawn and the judgments entered on that date in the above-styled causes are vacated.


2
On the authority of Walker v. City of Hutchinson, 77 S. Ct. 200, the judgments entered below in the above-styled causes are reversed and they are remanded, with instructions to enter judgment in each of them in favor of the plaintiffs, as prayed for in their respective complaints.